DETAILED ACTION
This non-final rejection is responsive to the claims filed 07 February 2019.  Claims 27-56 are pending.  Claims 27, 40, and 53-56 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-36, 38-49, and 51-56 are rejected under 35 U.S.C. 103 as being unpatentable over Uner (US 2016/0048693 A1) hereinafter known as Uner in view of Ahlstrom (US 2012/0291101 A1) hereinafter known as Ahlstrom.

Regarding independent claim 27, Uner teaches:
a first plurality of hardware elements and a second plurality of software elements;  (Uner: Fig. 1 and ¶[0019]; Uner teaches hardware and software elements.)
...
at least one input unit capable of receiving a user input which is provided by a user, wherein said terminal operates in each of a first mode and a second mode, one mode at a time,  (Uner: ¶[0040], ¶[0046], and ¶[0052]; Uner teaches accepting input from an operator.  Further, ¶[0066] further teaches only operating in a single mode and preventing multiple modes from operating simultaneously.)  
wherein said user is capable of driving a first number of said elements when said terminal operates in said first mode,  (Uner: Fig. 2 and ¶[0037], ¶[0039], and ¶[0041]; Uner teaches data and applications that are specific to the mode in which the device is operating.)
wherein said user is capable of driving a second number of said elements when said terminal operates in said second mode,  (Uner: Fig. 2 and ¶[0037], ¶[0039], ¶[0041],  and ¶[0048]; Uner teaches data and applications that are specific to the mode in which the device is operating.)
...
wherein said terminal switches from said second mode to said first mode when said terminal operating in said second mode receives a single user input from said user.  (Uner: ¶[0040] and ¶[0052]; Uner teaches switching modes after the user logs in or provides a command.)

Uner does not explicitly teach:
a display unit capable of displaying thereon at least one graphical user interface which represents at least one of said elements; and  
wherein said second number is greater than said first number, and 

However, Ahlstrom teaches:
a display unit capable of displaying thereon at least one graphical user interface which represents at least one of said elements; and  (Ahlstrom: Fig. 4 and ¶[0031]-¶[0032]; Ahlstrom teaches a graphical user interface that displays elements in each mode.)
wherein said second number is greater than said first number, and  (Ahlstrom: Fig. 4 and ¶[0031]-¶[0032]; Ahlstrom teaches a graphical user interface that displays elements in each mode wherein a mode will have more/less applications than another mode.)

Uner and Ahlstrom are in the same field of endeavor as the present invention, as the references are directed to switching a device into different modes.  It would have been obvious, 


Regarding claim 28, Uner in view of Ahlstrom teaches the terminal of claim 27 (as cited above).

Ahlstrom further teaches:
wherein said terminal is capable of switching from said second mode to said first mode in response to said single user input, without having to require said user to first turn off said display unit and then to turn on said display unit.  (Ahlstrom: Fig. 4 (510) and ¶[0032]; Ahlstrom teaches switching modes with one click and simply removing applications from display.)


Regarding claim 29, Uner in view of Ahlstrom teaches the terminal of claim 27 (as cited above).

Ahlstrom further teaches:
wherein said terminal is capable of seamlessly switching from said second mode to said first mode in response to said single user input, without requiring said user to provide an additional user input.  (Ahlstrom: Fig. 4 (510) and ¶[0032]; Ahlstrom teaches switching modes with one click and simply removing applications from display.)


Regarding claim 30, Uner in view of Ahlstrom teaches the terminal of claim 27 (as cited above).

Uner further teaches:
wherein said user processes a plurality of data by driving said terminal in said second mode, wherein said terminal is capable of erasing at least one of said data in a preset timing, and wherein said preset timing is one of a first instance which is before switching from said second mode to said first mode, a second instance which is concurrent with said switching, and a third instance which is after said switching.  (Uner: ¶[0040]-¶[0042] and ¶[0047]-¶[0051]; Uner teaches removing data when switching modes.)


Regarding claim 31, Uner in view of Ahlstrom teaches the terminal of claim 27 (as cited above).

Ahlstrom further teaches:
wherein said user processes a plurality of data by driving said terminal in said second mode, wherein said terminal is capable of transferring at least one of said data from said second mode to said first mode in a preset timing, and wherein said preset timing is one of a first instance which is before switching from said second mode to said first mode, a second instance which is (Ahlstrom: Fig. 4 and ¶[0032]; Ahlstrom teaches retaining some of the applications when switching modes.)


Regarding claim 32, Uner in view of Ahlstrom teaches the terminal of claim 27 (as cited above).

Uner further teaches:
wherein, after said terminal has switched from said second mode to said first mode, and wherein said terminal switches from said first mode back to said second mode when said input unit receives an additional user input which is provided by said user.  (Uner: ¶[0051] and ¶[0059]; Uner teaches being able to switch modes back and forth.)


Regarding claim 33, Uner in view of Ahlstrom teaches the terminal of claim 27 (as cited above).

Ahlstrom further teaches:
wherein said input unit includes at least one of said hardware elements and software elements, 5Application No. TBDDocket No.: 0351.1017 wherein, when said input unit includes one of said hardware elements, said element is disposed in one of a front surface of said terminal, a rear surface thereof, a right edge thereof, a left edge thereof, a top edge thereof, and a bottom edge thereof, and wherein, when said input unit includes one of said software elements, said element is provided as one of said graphical user interfaces and is displayed on said display unit.  (Ahlstrom: ¶[0026] and ¶[0032]; Ahlstrom teaches performing a touch gesture.) 


Regarding claim 34, Uner in view of Ahlstrom teaches the terminal of claim 27 (as cited above).

Ahlstrom further teaches:
wherein said user input is a mechanical user input and wherein said input unit recognizes one of a touch between said input unit and one of said user and a non-user object, a number of said contacts, a duration of said contact, and a direction of said contact, as said user input.  (Ahlstrom: ¶[0026] and ¶[0032]; Ahlstrom teaches performing a touch gesture.) 


Regarding claim 35, Uner in view of Ahlstrom teaches the terminal of claim 27 (as cited above).

Ahlstrom further teaches:
wherein said user input is a mechanical user input and wherein said input unit recognizes one of a force which is applied to said input unit by one of a user body part and a non-user object, a magnitude of said force, a direction of said force, a duration of said force, a movement of at least a portion of said input unit caused by said force, a duration of said movement, a direction of said movement, a velocity of said movement, and an acceleration of said movement, as said user input.  (Ahlstrom: ¶[0026] and ¶[0032]; Ahlstrom teaches performing a touch gesture.  Since the touch is performed by the user, it is interpreted as mechanical.) 


claim 36, Uner in view of Ahlstrom teaches the terminal of claim 27 (as cited above).

Ahlstrom further teaches:
wherein said user input is an electrical user input and wherein said input unit recognizes one of electric resistance of one of a user body part and a non-user object, electric conductivity thereof, capacitance thereof, permittivity thereof, dielectric property thereof, and thermoelectricity thereof, as said user input.  (Ahlstrom: ¶[0026] and ¶[0032]; Ahlstrom teaches performing a touch gesture.  Since the touch is performed on a touch screen, it is interpreted as electrical.)


Regarding claim 38, Uner in view of Ahlstrom teaches the terminal of claim 27 (as cited above).

Ahlstrom further teaches:
wherein said user input is an image-related user input and 6Application No. TBDDocket No.: 0351.1017 wherein said input unit recognizes an image of one of a fingerprint, a hand, a palm, a wrist, an eye, an iris, a retina, an ear, a nose, a face, a blood vessel, and a distribution pattern of said blood vessel, as said user input.  (Ahlstrom: ¶[0026] and ¶[0032]; Ahlstrom teaches performing a touch gesture.)


Regarding claim 39, Uner in view of Ahlstrom teaches the terminal of claim 27 (as cited above).

Uner further teaches:
wherein said first mode is a lock mode and wherein said second mode is an unlock mode.  (Uner: ¶[0061]-¶[0068]; Uner teaches switching modes based on entering an encryption key.  The foregoing teaches locked and unlocked modes.)


Regarding claims 40-49 and 51-56, these claims recite terminals that perform the function of the terminal of claims 27-36, 38, and 39; therefore, the same rationale for rejection applies.


Claims 37 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Uner in view of Ahlstrom in view of Ahn (US 2015/0363587 A1) hereinafter known as Ahn.

Regarding claim 37, Uner in view of Ahlstrom teaches the terminal of claim 27 (as cited above).

Uner in view of Ahlstrom does not explicitly teach the limitations of claim 37.

However, Ahn teaches:
wherein said user input is an acoustic user input and wherein said input unit recognizes one of voice, clapping sound, finger snap sound, sound generated by a body part, and sound generated by an environment, as said user input.  (Ahn: Fig. 6 and ¶[0082]; Ahn teaches a voice command to switch to unlock mode.)
Ahn is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. unlocking a device using a voice command.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the 


Regarding claim 50, this claim recites a terminal that performs the function of the terminal of claim 37; therefore, the same rationale for rejection applies.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145